Exhibit 10.2

DREW INDUSTRIES INCORPORATED


EXECUTIVE NON-QUALIFIED DEFERRED COMPENSATION PLAN


(Effective December 1, 2006)
(Amended and Restated Effective December 1, 2008)

 
 

--------------------------------------------------------------------------------

 

DREW INDUSTRIES INCORPORATED


EXECUTIVE NON-QUALIFIED DEFERRED COMPENSATION PLAN


THIS EXECUTIVE NON-QUALIFIED DEFERRED COMPENSATION PLAN (the "Plan") is adopted
and enacted as of the 1st day of December, 2006, by Drew Industries
Incorporated, a corporation organized and existing under the laws of the State
of Delaware,  hereinafter referred to as “Drew” or the “Plan Sponsor”.


WHEREAS, effective as of December 1, 2006, the Plan Sponsor adopted a non-tax
qualified plan of deferred compensation for the benefit of a select group of its
management and highly compensated employees to be evidenced by and to be in
accordance with the terms of this Plan, and


WHEREAS, effective as of December 1, 2008, the Plan Sponsor has amended and
restated the aforesaid Plan in its entirety to be evidenced by and to be in
accordance with the terms of this Plan for the benefit of a select group of its
management and highly compensated employees; and


WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute a “Top-hat”
unfunded nonqualified deferred compensation plan for tax purposes and for
purposes of Title I of ERISA within the meaning of Regulation Section
2520.104-23 promulgated by the Department of Labor; confirms that the Plan is
not intended to qualify for favorable tax treatment pursuant to Section 401(a)
of the Code or any successor section or statute; and confirms that the Plan is
intended to comply with the requirements of Section 409A of the Code, as added
by The American Jobs Creation Act of 2004, and any Treasury Regulations and
other applicable guidance thereunder issued by the Treasury Department or the
Internal Revenue Service; and


WHEREAS, pursuant to the Plan, payments to the Participants and every
Beneficiary hereunder shall be made from assets which, for all purposes, shall
be part of the general, unrestricted assets of the Employer, no person shall
have any interest in any such asset by virtue of any provision of this Plan and
the Employer’s obligation hereunder shall be an unfunded and unsecured promise
to pay money in the future.


NOW, THEREFORE, the Plan Sponsor hereby adopts the Plan, as set forth below.


ARTICLE 1
Definitions
 
For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
 
1.1         “Account or Accounts” shall mean a book account reflecting amounts
credited to a Participant’s Separation From Service Account and/or Scheduled
Withdrawal Account as adjusted for deemed investment performance and all
distributions or withdrawals made by the Participant or his or her Beneficiary.
To the extent that it is considered necessary or appropriate, the Plan
Administrator shall maintain separate subaccounts for each Plan Year for each
source of contribution under this Plan or shall otherwise provide a means for
determining that portion of an Account attributable to each contribution source.

 
2

--------------------------------------------------------------------------------

 
 
1.2         “Affiliate” shall mean any business entity that is a member of a
controlled group of corporations, within the meaning of Section 414(b) of the
Code, of which the Plan Sponsor is a member; any other trade or business
organization (whether or not incorporated) under common control, within the
meaning of Section 414(c) of the Code, with the Plan Sponsor; and any service
organization that is a member of an affiliated service group, within the meaning
of Section 414(m) of the Code, of which the Plan Sponsor is a member; and any
other organization that is required to be aggregated with the Plan Sponsor under
Section 414(o) of the Code and whose Eligible Employees are authorized to
participate in this Plan by the Plan Administrator.
 
1.3        “Annual Bonus” shall mean any compensation, in addition to Base
Salary and Performance-Based Compensation relating to services performed during
any Plan Year, whether or not paid in such Plan Year or included on the Federal
Income Tax Form W-2 for such Plan Year, payable to a Participant as an employee
under any of the Employer’s annual bonus or cash incentive plans, excluding
stock options. Annual Bonus shall consist of any amount or portion of any amount
that will be paid either regardless of performance or based on a level of
performance that is substantially certain to be met.
 
1.4         “Annual Deferral Amount” shall mean that portion of a Participant’s
Base Salary, Annual Bonus and/or Performance-Based Compensation that a
Participant elects to defer for any one Plan Year.
 
1.5         “Applicable Guidance” shall mean Section 409A of the Code and any
Treasury Regulations and other applicable guidance thereunder issued by the
Treasury Department or the Internal Revenue Service, including, as applicable,
any Code Section 409A guidance in effect prior to January 1, 2009.
 
1.6         “Base Salary” shall mean the annual cash compensation relating to
services performed during any Plan Year (excluding bonuses, commissions,
overtime, fringe benefits, incentive payments, non-monetary awards, relocation
expenses, retainers, directors fees and other fees, severance allowances, pay in
lieu of vacations, insurance premiums paid by the Employer, insurance benefits
paid to the Participant or his or her Beneficiary, stock options and grants, and
car allowances) paid to a Participant for services rendered to the Employer or
an Affiliate. Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of the Employer or an Affiliate and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Sections 125, 402(e)(3), 402(h), or 403(b) of the Code pursuant to plans
established by the Employer or an Affiliate; provided, however, that all such
amounts will be included in Compensation only to the extent that, had there been
no such Plan, the amounts would have been payable in cash to the Participant.
 
1.7         “Beneficiary” shall mean one or more persons, trusts, estates or
other entities that are entitled to receive benefits under this Plan upon the
death of the Participant.
 
1.8         “Change of Control” shall mean the occurrence of the events
described in any of Subparagraph (a), (b), or (c), below, or any combination of
said event(s) as described within the meaning of Treasury Regulations
1.409A-3(i)(5):
 
(a)             Change of Ownership of the Employer.  A change of ownership
occurs on the date that any one person, or more than one person acting as a
group, acquires ownership of the stock of the Employer that, together with stock
held by such person or group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Employer or of
any corporation that owns at least fifty percent (50%) of the total fair market
value and total voting power of the Employer, as such ownership is computed
under the provisions of Applicable Guidance.
 

 
3

--------------------------------------------------------------------------------

 
 
However, if any person, or more than one person acting as a group, is considered
to own more than fifty percent (50%) of  the total fair market value or total
voting power of the stock of the Employer, the acquisition of additional stock
by the same person or group of persons is not considered to cause a Change of
Control.  For this purpose, an increase in the percentage of stock owned by any
one person or group, as a result of a transaction in which the Employer acquires
its stock in exchange for property will be treated as an acquisition of
stock.  The rule set forth in the immediately preceding sentence applies only
when there is a transfer of stock of the Employer (or issuance of stock of the
Employer) and the stock of the Employer remains outstanding after the
transaction.
 
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the Employer at the same time or as a result of the
same public offering.  However, persons will be considered to be acting as a
group if they are shareholders of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or similar business transaction
with the Employer. Persons will also be considered to be acting as a group to
the extent set forth in Applicable Guidance.
 
(b)             Effective Change of Control.  Effective Change of Control shall
occur on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Employer possessing thirty percent (30%) or more of the total
voting power of the stock of the Employer.  or, a majority of the members of
Employer’s Board of Directors is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of Employer’s Board of Directors prior to the date of the appointment or
election.”
 
However, if any person, or more than one person acting as a group, is considered
to effectively control a corporation, the acquisition of additional control of
the corporation by the same person or group of persons will not be considered to
cause a Change of Control.
 
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the Employer at the same time or as a result of the
same public offering.  However, persons will be considered to be acting as a
group if they are shareholders of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or similar business transaction
with the Employer. Persons will also be considered to be acting as a group to
the extent set forth in Applicable Guidance.
 
(c)             Change in Ownership of Employer’s Assets.  A change in the
ownership of a substantial portion of the Employer’s assets occurs on the date
that any one person, or more than one person acting as a group, acquires or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons of assets from the Employer that
have a total fair market value equal to more than forty percent (40%) of the
total gross fair market value of all of the assets of the Employer immediately
prior to such initial acquisition or acquisitions. For this purpose, gross fair
market value means the value of the assets of the Employer, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

 
4

--------------------------------------------------------------------------------

 
 
There will be no Change of Control under this Subparagraph (c) when there is a
transfer to an entity that is controlled by the shareholders of the Employer
immediately after the transfer.  A transfer of assets by the Employer is not
treated as a change in ownership of such assets if the assets are transferred
to:
 
(i)           A shareholder of the Employer (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
(ii)           An entity, fifty percent (50%) or more of the total value or
total voting power of the stock of which is owned directly or indirectly by the
Employer;
 
(iii)          A person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or total
voting power of the stock of the Employer; or
 
(iv)           An entity, at least fifty percent (50%) of the total value or
total voting power of the Stock which is owned, directly or indirectly, by a
person described in (iii) above.
 
For purposes of the definition of Change of Control, Change of Control of the
Employer shall include a Change of Control of any corporation that is considered
to own more than 50% of the total fair market value and total voting power of
the Employer.


For purposes of determining whether a Change of Control has occurred ownership
shall be determined in accordance with the rules set forth in Applicable
Guidance.
Notwithstanding the above, the definition of Change of Control shall in any
event comply with Section 409A and Applicable Guidance.


1.9         “Claimant” shall mean a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder.
 
1.10       “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
1.11       “Compensation” shall mean the total cash remuneration, including Base
Salary, Annual Bonus, and Performance-Based Compensation, payable by the
Employer to an Eligible Employee with respect to his or her services performed
for the Employer during any Plan Year.
 
1.12       “Deemed Investments” shall be defined as provided in Paragraph 5.2
below.
 
1.13       “Deemed Investment Options” shall be defined as provided in Paragraph
5.1 below.
 
1.14       “Disability” shall mean a condition of the Participant whereby he or
she either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer.  The Plan Administrator will determine whether a Participant has
incurred a Disability based on its own good faith determination and may require
a Participant to submit to reasonable physical and mental examinations for this
purpose.  A Participant will also be deemed to have incurred a Disability if
determined to be totally disabled by the Social Security Administration or in
accordance with a disability insurance program, provided that the definition of
disability applied under such disability insurance program complies with the
requirements of Treasury Regulation 1.409A-3(g)(4) and Applicable Guidance.

 
5

--------------------------------------------------------------------------------

 
 
1.15       “Drew” shall mean Drew Industries Incorporated, a corporation
organized and existing under the laws of the State of Delaware and the owner of
100% of the stock of the Plan Sponsor.
 
1.16       “Drew 2002 Plan” shall mean the Drew Industries Incorporated 2002
Equity Award and Incentive Plan as amended from time to time.
 
1.17       “Effective Date” shall mean December 1, 2006.
 
1.18       “Election Form” shall mean the form or forms established from time to
time by the Plan Administrator on which the Participant makes certain
designations as required on that form and under the terms of this Plan.
 
1.19       “Eligible Employee” shall mean for any Plan Year (or applicable
portion of a Plan Year), a person who is determined by the Plan Sponsor, or its
designee, to be a member of a select group of management or highly compensated
employees of the Employer, and who is designated by the Plan Sponsor, or its
designee, to be an Eligible Employee under the Plan. If the Plan Sponsor, or its
designee, determines that an individual first becomes an Eligible Employee
during a Plan Year, the Employer shall notify the individual of said
determination and of the date during the Plan Year on which the individual shall
first become an Eligible Employee.
 
1.20       “Employer” shall mean the person or entity receiving the services of
the -Participant.  The Employer may either be the Plan Sponsor or any of its
wholly owned subsidiaries who adopt this Plan with the consent of the Plan
Sponsor.
 
1.21       “Entry Date” shall mean the first day of the pay period following the
date on which a Participant’s election to defer Compensation becomes irrevocable
as provided in Paragraph 3.2.
 
1.22       “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
 
1.23       “Participant” shall mean any (a) Eligible Employee (i) who is
selected to participate in this Plan, (ii) who elects to participate in this
Plan by signing a Participation Agreement, (iii) who completes and signs certain
Election Form(s) required by the Plan Administrator, and (iv) whose signed
Election Form(s) are accepted by the Plan Administrator or (b) former Eligible
Employee who continues to be entitled to a benefit under this Plan. A spouse or
former spouse of a Participant shall not be treated as a Participant in this
Plan or have an Account balance under this Plan, even if he or she has an
interest in the Participant’s benefits under this Plan as a result of applicable
law or property settlements resulting from legal separation or marital
dissolution or divorce.

 
6

--------------------------------------------------------------------------------

 
 
1.24       “Participation Agreement” shall mean the document executed by the
Eligible Employee and Plan Administrator whereby the Eligible Employee agrees to
participate in the Plan.
 
1.25       “Performance-Based Compensation” shall mean that portion of a
Participant’s Compensation that is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months in which the
Participant performs services. Organizational or individual performance criteria
are considered pre-established if established in writing by no later than ninety
(90) days after the commencement of the period of services to which the criteria
relate, provided that the right to receive the contingent portion is
substantially uncertain, or the amount of the contingent portion itself is not
readily ascertainable, at the time the criteria are established, within the
meaning of Treasury Regulation 1.409A-1(e) and Applicable Guidance.
 
1.26       “Permissible Payment” shall mean a payment made to a Participant or
his Beneficiary under the terms of this Plan upon the occurrence of one or more
of the following six (6) events: (i) the Participant’s Separation from Service,
(ii) the Participant’s death, (iii) the Participant’s Disability, (iv) a Change
of Control, (v) the occurrence of an Unforeseeable Emergency, or (vi) a time (or
pursuant to a fixed schedule) selected by the Participant in accordance with
this Plan, within the meaning of Treasury Regulation 1.409A-3(a) and Applicable
Guidance.
 
1.27       “Plan” shall mean the Drew Industries Incorporated Executive
Non-Qualified Deferred Compensation Plan, which shall be evidenced by this
instrument, as amended from time to time.
 
1.28       “Plan Administrator” shall be a group consisting of the CEO, CFO and
the Chief Legal Officer of Drew and their designees.  A Participant in the Plan
may not serve as a singular Plan Administrator.  If a Participant is part of a
group of persons designated as a committee or Plan Administrator, then the
Participant may not participate in any activity or decision relating solely to
his or her individual benefits under this Plan.  Matters solely affecting the
applicable Participant will be resolved by the remaining Plan Administrator
members.
 
1.29       “Plan Year” shall mean, for the first plan year, the period beginning
on January 1, 2007 and ending December 31 of such calendar year, and thereafter,
a twelve (12) month period beginning January 1 of each calendar year and
continuing through December 31 of such calendar year.
 
1.30       “Scheduled Withdrawal Account” shall mean: (i) the sum of (A) the
Participant’s Annual Deferral Amount that may be allocated in whole or in part
by a Participant pursuant to his or her deferral election to the Scheduled
Withdrawal Account for any Plan Year, plus (B) amounts credited (net of amounts
debited, which may result in an aggregate negative number) from Deemed
Investment Options, less (ii) the sum of (A) all distributions made to, and all
withdrawals by, the Participant or his or her Beneficiary and (B) all tax
withholding amounts which may have been deducted from the Participant’s
Scheduled Withdrawal Account. At the time of the Participant’s deferral election
for  each Plan Year, the Participant  shall specify the time and form in which
payment shall be made to the Participant or his or her Beneficiary from this
Account.  The Participant may be permitted to change the time or form of payment
subject to Paragraph 7.7 (Subsequent Changes in the Time or Form of Payment)
below.

 
7

--------------------------------------------------------------------------------

 
 
1.31       “Section 409A” shall mean Section 409A of the Code and the Treasury
Regulations or other authoritative guidance issued under that Section.
 
1.32       “Specified Employee” shall mean a key employee (as defined by Section
416(i) of the Code without regard to paragraph (5) thereof, and as further
defined in Treasury Regulation 1.409A-(1)(i)) of the Employer where the stock of
the Employer (or the stock of any Affiliate) is publicly traded on an
established securities market or otherwise within the meaning of Section
409A(2)(B)(i). Notwithstanding other provisions of this Plan to the contrary,
distributions to Specified Employees (if any) may not be made or commence before
the date which is six (6) months after the date of Separation From Service (or,
if earlier, the date of death of the Specified Employee).  A Participant meeting
the definition of Specified Employee on any December 31 or during the 12 month
period ending December 31 will be treated as a Specified Employee for the 12
month period commencing the following April 1.
 
1.33       “Separation From Service” shall mean a Participant’s termination of
active employment, whether voluntary or involuntary (other than by death or
Disability) with the Employer and any Affiliate, within the meaning of Treasury
Regulation 1.409A-1(h).  The Plan Administrator will determine whether the
Participant has terminated active employment (and incurred a Separation From
Service) based upon facts and circumstances as described in Treasury Regulation
1.409A-1(h)(1)(ii).  A Participant incurs a Separation From Service if the
Employer and the Participant reasonably anticipate the Participant will not
perform any additional services after a certain date or that the level of bona
fide services (as an Employee or independent contractor) will permanently
decrease to no more than twenty (20%) percent of the average level of bona fide
services performed over the immediately preceding 36-month period.  A
Participant does not incur a Separation From Service while on a bona fide leave
of absence of not more than six months or if longer, so long as the Participant
has a legal right to reemployment, as described in Treasury Regulation
1.409A-1(h)(1)(i).
 
1.34       “Separation From Service Account” shall mean (i) the sum of (A) the
Participant’s Annual Deferral Amount that may be allocated in whole or in part
by a Participant pursuant to his or her deferral election to the Separation From
Service Account for any Plan Year, plus (B) amounts credited (net of amounts
debited, which may result in an aggregate negative number) from Deemed
Investment Options, less (ii) the sum of (A) all distributions made to, and all
withdrawals by, the Participant and his or her Beneficiary and (B) all tax
withholding amounts which may have been deducted from the Participant’s
Separation From Service Account. At the time of the Participant’s deferral
election for each Plan Year, the Participant may specify the form in which
payment shall be made to the Participant or his or her Beneficiary from this
Account.  The Participant may be permitted to change the form of payment subject
to Paragraph 7.7 (Subsequent Changes in the Time or Form of Payment) below.
 
1.35       “Treasury Regulations” shall mean regulations promulgated by the
Internal Revenue Service for the U.S. Department of the Treasury, either
proposed, temporary or final, as they may be amended from time to time.
 
1.36       “Trust” shall mean a trust that may be established in accordance with
the terms of Article 12 of this Plan.
 
1.37       “Unforeseeable Emergency” shall mean a severe financial hardship of
the Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or the
Participant’s or Beneficiary’s dependent(s) (as defined in Section 152(a) of the
Code) or loss of the Participant’s or Beneficiary’s property due to casualty or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant or Beneficiary, within the
meaning of Section 409A and Treasury Regulation 1.409A-3(g)(3).

 
8

--------------------------------------------------------------------------------

 
 
1.38       “Valuation Date” shall mean each day at the close of business
(currently 4:00 p.m. Eastern Time) of the New York Stock Exchange (“NYSE”), on
days that the NYSE is open for trading or any other day on which there is
sufficient trading in securities of the applicable fund to materially affect the
unit value of the fund and the corresponding unit value of the Participant’s
Deemed Investment Options. If the NYSE extends its closing beyond 4:00 p.m.
Eastern Time, and continues to value after the time of closing, the Plan
Administrator reserves the right to treat communications received after 4:00
p.m. Eastern Time as being received as of the beginning of the next day.
 
1.39       “Year of Plan Participation” shall mean each twelve (12) month period
during which the Participant is employed on a full-time basis by the Employer
(determined without regard to whether deferrals have been made by a Participant
for any Plan Year), inclusive of any approved leaves of absence, beginning on
the Participant’s Entry Date.
 
1.40       “Year of Service” shall mean each twelve (12) month period during
which the Participant is employed on a full-time basis by the Employer, with a
minimum of 1,000 hours of service, inclusive of any approved leaves of absence,
beginning on the Participant’s date of hire.
 
ARTICLE 2
Selection, Enrollment, Eligibility
 
2.1         Selection by Plan Sponsor. Participation in this Plan shall be
limited to a select group of management or highly compensated employees of the
Employer, as determined by the Plan Sponsor in its sole and absolute discretion.
The initial group of Eligible Employees shall become Participants on the
Effective Date of this Plan. Any individual selected as an Eligible Employee
after the Effective Date, shall become a Participant on the first Entry Date
occurring on or after the date on which he or she becomes an Eligible Employee.
 
2.2         Re-Employment.  If a Participant who incurs a Separation from
Service is subsequently re-employed by the Employer, he or she may, at the sole
and absolute discretion of the Plan Administrator, become a Participant in
accordance with the provisions of this Plan.
 
2.3         Enrollment Requirements. As a condition to participation in this
Plan, each selected Eligible Employee shall complete, execute, and return to the
Plan Administrator a Participation Agreement and Election Form within the time
specified by the Plan Administrator in accordance with Article 3.  In addition,
the Plan Administrator shall establish such other enrollment requirements as it
determines necessary or advisable. All elections to defer Compensation with
respect to a Plan Year shall be irrevocable, except as permitted in the event of
an Unforeseeable Emergency pursuant to Paragraph 3.2(d) below.
 
2.4         Plan Aggregation Rules.  This Plan shall constitute an “account
balance plan” as defined in Treasury Regulation
31.3121(v)(2)-1(c)(1)(ii)(A).  For purposes of Section 409A, all amounts
deferred by or on behalf of a Participant under this Plan shall be aggregated
with deferred amounts under other “account balance plans” currently maintained
or adopted in the future by the Employer, as required by Applicable Guidance and
all amounts shall be treated as deferred under the rules governing a single
plan.

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 3
Contributions and Credits
 
3.1         Annual Deferral Amount.
 
(a)          Minimum Deferrals. For each Plan Year, a Participant may elect to
defer Compensation in fixed dollar amounts or percentages subject to the
minimums (if any) set forth in his or her Election Form. If the election is made
for less than the stated minimum amount, or if no election is made, the amount
deferred shall be zero.
 
(b)         Maximum Deferrals. For each Plan Year, a Participant may elect to
defer Compensation in fixed dollar amounts or percentages subject to the
maximums (if any) set forth in his or her Election Form. If the election is made
for more than the stated maximum amount, then the amount deferred shall default
to the maximum amount.
 
3.2         Election to Defer Compensation.
 
(a)         Deferral Election Rules. A Participant shall make an election to
defer Compensation for each Plan Year on the Election Form provided by the Plan
Sponsor.  The Election Form must be delivered to the Plan Administrator during
the Participant’s taxable year before the Plan Year in which the services are
performed.  An election to defer Compensation is not considered made until it
becomes irrevocable.  An election may be changed any number of times during the
period prior to the election becoming irrevocable.  An election shall become
irrevocable on the last day of the Participant’s taxable year before the Plan
Year in which the services are performed.  If no Election Form is timely
delivered for a Plan Year, the Annual Deferral Amount shall be zero for that
Plan Year. An election to defer Compensation shall include an election as to
both the time and form of payment.
 
(b)         Short Plan Year. If an Eligible Employee becomes a Participant after
the beginning of a Plan Year, he or she may make an initial deferral election
within thirty (30) days after the date he or she first becomes an Eligible
Employee with respect to Compensation payable for services to be performed
subsequent to the election becoming irrevocable.  Any such election shall become
irrevocable on the thirtieth (30th) day following the date the Participant first
becomes an Eligible Employee (or such earlier date as may be specified by the
Plan Sponsor in the initial deferral Election Form provided to the
Participant).  In the event an election of deferral is made with respect to an
Annual Bonus in the first year of eligibility but after the beginning of a
performance period, the deferral election will apply to the portion of the
Annual Bonus payable for services performed subsequent to the election and will
be calculated based on the total Annual Bonus for the performance period
multiplied by a fraction whose numerator is the number of days remaining in the
performance period after the election and whose denominator is the total number
of days in the performance period.
 
(c)         Bonus Qualifying as Performance-Based Compensation. Notwithstanding
anything in Paragraph 3.2(a) or (b) above to the contrary, to the extent that
the Employer determines that an Eligible Employee’s bonus constitutes
Performance-Based Compensation, within the meaning of Section 409A(a)(4)(B)(iii)
of the Code, based on services performed over a period of at least twelve (12)
months, an election to defer Performance-Based Compensation with respect to a
performance period shall be made on or before the day which is six (6) months
before the end of the performance period. In no event may an election to defer
Performance-Based Compensation be made after such has become both substantially
certain to be paid and readily ascertainable, within the meaning of Treasury
Regulations 1.409A-2(a)(7).

 
10

--------------------------------------------------------------------------------

 
 
(d)         Terminations of Deferral Elections Following an Unforeseeable
Emergency. If a Participant receives a payment upon an Unforeseeable Emergency
under this Plan, the deferral election for that Plan Year shall terminate upon
payment from his or her Account to the Participant. A Participant may again
elect to defer Compensation for any succeeding  Plan Year, in accordance with
the terms of this Plan.
 
(e)         Changes in Status/Re-Employment. If a Participant who incurs a
Separation from Service is subsequently re-employed by the Employer and is again
designated an Eligible Employee, he or she shall be eligible to participate in
this Plan and may elect to defer Compensation payable for services performed for
the Employer during the Plan Year following the year in which he or she was
again designated an Eligible Employee.  Notwithstanding the foregoing to the
contrary, if a Participant has been paid the entire balance of his or her
Accounts and on or before the last payment ceases to be eligible to participate
in this Plan, but thereafter becomes an Eligible Employee, he or she (i) shall
be treated as initially eligible to participate in this Plan and (ii) shall be
permitted to make an initial deferral election as provided in Paragraph 3.2
(b).  If a Participant ceases to be eligible to participate in this Plan (other
than for adjustments to his or her Accounts for deemed investment performance
and distributions), regardless of whether the Participant has been paid the
entire balance of his or her Accounts, and subsequently becomes and Eligible
Employee, he or she (i) shall be treated as initially eligible to participate in
this Plan provided that the period during which such Participant was ineligible
was at least twenty-four (24) months and (ii) shall be permitted to make an
initial deferral election as provided in Paragraph 3.2 (b).  The provisions of
this Paragraph 3.2(e) shall be applied in accordance with Treasury Regulation
1.409A-2(a)(7).
 
 3.3        Withholding and Crediting of Annual Deferral Amounts. For each Plan
Year, the Base Salary portion of the Annual Deferral Amount shall be withheld
from each regularly scheduled payroll in approximately equal amounts (or as
otherwise specified by the Plan Administrator), as adjusted from time to time
for increases and decreases in Base Salary if the Annual Deferral Amount with
respect to Base Salary is expressed as a percentage. The Annual Bonus and/or
Performance-Based Compensation portion of the Annual Deferral Amount shall be
withheld at the time such Compensation otherwise would be paid to the
Participant. Annual Deferral Amounts shall be credited to a Participant’s
Separation From Service Account and/or Scheduled Withdrawal Account at the time
such amounts would otherwise have been paid to a Participant.
 
ARTICLE 4
Account Allocation Elections
 
4.1         Scheduled Withdrawal Account and Separation From Service Account
Allocation. In connection with a Participant’s election to defer Compensation
for any one Plan Year, a Participant may irrevocably elect to allocate all or a
portion of the Annual Deferral Amount for that Plan Year to his or her Scheduled
Withdrawal Account and/or his or her Separation From Service Account.

 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 5
Earnings or Losses on Account(s)
 
5.1         Deemed Investment Options.  The Plan Administrator shall select from
time to time certain mutual funds, insurance company separate accounts, indexed
rates or other methods (the “Deemed Investment Options”) for purposes of
crediting or debiting additional amounts to each Participant’s Account(s). The
Plan Administrator may discontinue, substitute or add Deemed Investment Options.
Any discontinuance, substitution, or addition of a Deemed Investment Option will
take effect as soon as administratively practical.
 
5.2         Allocation of Deemed Earnings or Losses on Accounts.  Subject to
Paragraph 5.3 below, each Participant shall have the right to direct the Plan
Administrator as to how the Participant’s Annual Deferral Amounts shall be
deemed to be invested, (“Deemed Investments”), subject to any operating rules
and procedures imposed from time to time by the Plan Administrator. As of each
Valuation Date, the Participant’s Account(s) will be credited or debited to
reflect the Participant’s Deemed Investments.
 
5.3         Deemed Investment Directions of Participants. A Participant’s Deemed
Investment directions for his or her Separation From Service Account and/or
Scheduled Withdrawal Account shall be subject to the following rules:
 
(a)             Any initial or subsequent Deemed Investment direction shall be
in writing, on a form supplied by and filed with the Plan Administrator (or made
in any other manner specified by the Plan Administrator), and shall be effective
on such date as specified by the Plan Administrator.
 
(b)             All Deemed Investment directions shall continue indefinitely
until changed by the Participant in the manner permitted by the Plan
Administrator.
 
(c)             If the Plan Administrator receives an initial or revised Deemed
Investment direction which it determines to be incomplete, unclear or improper,
the Participant’s Deemed Investment direction then in effect shall remain in
effect (or, in the case of a deficiency in an initial Deemed Investment
direction, the Participant shall be deemed to have filed no Deemed Investment
direction) until a date so designated by the Plan Administrator in its sole and
absolute discretion, unless the Plan Administrator provides for, and permits the
application of, corrective action prior to that date.
 
(d)             Each Participant, as a condition of his or her participation in
the Plan, agrees to indemnify and hold harmless the Plan Sponsor, his or her
Employer and the Plan Administrator from any losses or damages of any kind
relating to the Deemed Investment of the Participant’s Account(s).
 
(e)             Each reference in this Article to a Participant shall be deemed
to include, where applicable, the Beneficiary.
 
(f)              In making any election described in this Article, the
Participant shall specify on the deemed investment Election Form (or in any
other manner specified by the Plan Administrator), in increments of at least one
full percent (1.0%), the percentage of the Participant’s Account(s) to be
allocated to a Deemed Investment Option. A Participant’s election must total one
hundred percent (100%). If the Plan Administrator possesses (or is deemed to
possess, as provided in Paragraph 5.3(c) above) at any time Deemed Investment
directions of less than 100% of a Participant’s Separation From Service Account,
or Scheduled Withdrawal Account, the Participant shall be deemed to have
directed that the undesignated portion of the said Account(s) be deemed to be
invested in a money market, fixed income, or similar fund made available under
this Plan as determined by the Plan Administrator.

 
12

--------------------------------------------------------------------------------

 
 
(g)             The Deemed Investment Options are to be used for measurement
purposes only, and a Participant’s election of any such Deemed Investments, the
allocation of such Deemed Investments to his or her Account(s), the calculation
of additional amounts and the crediting or debiting of such amounts to a
Participant’s Account(s) shall not be considered or construed in any manner as
an actual investment of his or her Account balance in any such Deemed
Investments. In the event that the Plan Sponsor, the Employer or the trustee of
the Trust, in its own discretion, decides to invest funds in any or all of the
investments on which any of the Deemed Investments are based, no Participant (or
Beneficiary) shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant’s Account(s) shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Plan Sponsor or the Trust.  The Participant (or Beneficiary) shall
at all times remain an unsecured creditor of the Employer. Any liability of the
Employer to any Participant, former Participant, or Beneficiary with respect to
a right to payment shall be based solely upon contractual obligations created by
this Plan.
 
ARTICLE 6
Vesting and Taxes
 
6.1         Vesting of Benefits.   A Participant shall at all times be 100%
vested in his or her Separation From Service Account and Scheduled Withdrawal
Account.
 
6.2         FICA, Withholding and Other Taxes.
 
(a)             Annual Deferral Amounts. For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Employer shall
withhold from that portion of the Participant’s Base Salary, Annual Bonus, and
Performance-Based Compensation that is not being deferred, in a manner
determined in the sole discretion of the Employer, the Participant’s share of
FICA and other employment taxes on such Annual Deferral Amount. If necessary,
the Employer may reduce all or a portion of the Annual Deferral Amount in order
to comply with this Paragraph 6.2.
 
(b)             Distributions. The Employer, or trustee of the Trust, shall
withhold from any payments made to a Participant or Beneficiary under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer in a manner elected by the Participant or Beneficiary
(or in the absence of such an election, in a manner determined in the sole and
absolute discretion of the Employer or the trustee of the Trust), provided that
such manner complies with applicable tax withholding requirements.
 
ARTICLE 7
Permissible Payments, Changes in Time and Form of Payments, Method of Payments
 
7.1         Payment Following Separation From Service.   A Participant shall be
paid his or her Account balance with payments being made on the 90th day
following the Participant’s Separation From Service. Notwithstanding the above,
if the Participant is a Specified Employee, such payment shall instead be made
or commence six (6) months after the Participant’s Separation From Service.

 
13

--------------------------------------------------------------------------------

 


 
7.2         Payment Following Disability. In the event of a Participant’s
Disability, the Participant shall be paid his or her Account balance with
payment or payments being made or commencing on the 90th day following the
determination of a Participant’s Disability.  Notwithstanding anything in this
Plan to the contrary, any payment following the determination of a Participant’s
Disability shall be deemed to have been made solely on account of such
Disability and shall not require a Participant’s termination of active
employment.
 
7.3         Payment Following Death. In the event of the Participant’s death,
the Participant’s Beneficiary shall be paid the Participant’s Account balance
with payment or payments being made or commencing on the 90th day following the
date of death of the Participant (without regard to whether the Participant was
treated as a Specified Employee).
 
7.4         Payment at a Specified Time. In connection with each Plan Year
election to defer Compensation, a Participant may irrevocably elect to allocate
some or all of the Annual Deferral Amount for that Plan Year to a Scheduled
Withdrawal Account. The Scheduled Withdrawal Account shall be adjusted for
amounts credited or debited in the manner provided for in Article 5. The
Participant will select a specific date for payment (or commencement of payment)
of his or her Scheduled Withdrawal Account. The Plan Sponsor, in its sole
discretion, may require the specified date of payment (or commencement of
payment) to be no earlier than a stated number of years subsequent to the
deferral election Plan Year. A Scheduled Withdrawal Account shall be paid (or
commence to be paid) on the 60th day after the selected scheduled withdrawal
date.  Notwithstanding anything in this Paragraph 7.4 to the contrary, should
any Permissible Payment event set forth in Paragraphs 7.1, 7.2, 7.3 or 7.5 occur
before distributions have commenced or been made from a Participant's Scheduled
Withdrawal Account(s), all remaining amounts credited to such Accounts shall be
paid in accordance with the Participant's election as to the time and form of
payment which relates to the Permissible Payment event which triggers the
distribution and not under the Participant's election as to the time and form of
payment which relates to his or her Scheduled Withdrawal Account(s).
 
7.5         Payment Following Change in Control. A Participant shall be paid his
or her vested Account balance following a Change in Control with payments being
made or commencing on the 90th day following the Change in Control, but only to
the extent such payment(s) complies with Applicable Guidance.
 
7.6         Payment in the Event of an Unforeseeable Emergency. If the
Participant experiences an Unforeseeable Emergency, the Participant may petition
the Plan Administrator for payment of an amount that shall not exceed the lesser
of: (i) the Participant’s Account(s), or (ii) the amount reasonably needed to
satisfy the Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the payment. A Participant may not receive
such a payment to the extent that the Unforeseeable Emergency is or may be
relieved: (a) through reimbursement or compensation by insurance or otherwise,
or (b) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship. If the Plan
Administrator approves a Participant’s petition for such a payment, then the
Participant shall receive said payment, in a lump sum,  as soon as
administratively feasible after such approval.
 
7.7         Subsequent Changes in the Time or Form of Payment. If permitted by
the Plan Sponsor, but subject to limitations below, a Participant may elect to
change the time or  form of payment to him or her, by submitting a new Election
Form to the Plan Administrator, provided the following conditions are met:

 
14

--------------------------------------------------------------------------------

 
 
(i)           Such change will not take effect until at least twelve (12) months
after the date on which the new election is made and approved by the Plan
Administrator;
 
(ii)           With respect to an election related to payments made at a
specified time or on a fixed schedule, such change cannot be made less than
twelve (12) months before the date of the first scheduled original payment; and
 
(iii)           In the case of an election related to a payment other than a
payment on account of death, Disability, or Unforeseeable Emergency, the first
payment with respect to which the change is made must be deferred for a period
of not less than five (5) years from the date such payment would otherwise have
been made.
 
Notwithstanding anything in this Paragraph 7.7 or in this Plan to the contrary,
the Plan shall recognize any permissible Participant elections made on or before
December 31, 2008, including changes to such elections with respect to the time
or form of payment of a pre-2009 Plan Year Annual Deferral Amount, provided such
elections or changes were made in accordance with Notice 2007-86 or other
Applicable Guidance.
 
7.8         Effect of Other Permissible Payment Events.  In the event a
Participant is receiving distributions under this Plan as a result of the
occurrence of an event set forth in either Paragraph 7.1 or 7.4 above, and an
intervening event (“Intervening Event”) occurs with respect to such Participant
that would have triggered distributions to him or her under any of Paragraphs
7.1, 7.2, 7.3, or 7.5, any Account balances then being distributed to the
Participant shall be paid to him or her in accordance with the provisions of the
stated Paragraph triggered by the occurrence of the Intervening Event, but only
in accordance with Treasury Regulation 1.409A-3(j)(1) and other Applicable
Guidance.  Notwithstanding any of the foregoing, in the event of the death of a
Participant after installment payments have commenced as a result of the
occurrence of any other Permissible Payment event, the remaining balance in all
of his or her Accounts will be paid in a lump sum to the Beneficiary in
accordance with Paragraph 7.3.
 
7.9        Method of Payment.
 
(a)             Cash Payments. All Permissible Payments made under the Plan
shall be made in cash.
 
(b)             Definition of Payment.  Except as otherwise provided in
Paragraph 7.9(c), each "payment" for purposes of applying Paragraph 7.7 is each
separately identified amount that is to be paid to a Participant pursuant to
this Plan on a determinable date and includes amounts paid for the benefit of
the Participant. An amount is "separately identified" only if the Employer can
objectively determine the amount. A payment includes the provision of any
taxable benefit, including payment in cash.

 
15

--------------------------------------------------------------------------------

 

(c)             Installment Payments and Life Annuities.  A life annuity is
treated as a single payment. For purposes of this Paragraph, a "life annuity” is
a series of substantially equal periodic payments, payable not less frequently
than annually, for the life (or life expectancy) of the Participant, or the
joint lives (or life expectancies) of the Participant and his/her Beneficiary. A
change in the form of payment from one type of life annuity to another before
any payment has been made is not subject to the change payment election
requirements provided that the annuities are actuarially equivalent, applying
reasonable actuarial assumptions.  A series of installment payments which is not
a life annuity shall be treated as a series of separate payments.  For purposes
of this Paragraph, a series of installment payments means payment of a series of
substantially equal periodic amounts to be paid over a predetermined number of
years, except to the extent that any increase in the payment amounts reflects
reasonable earnings through the date of payment.
 
(d)             Form of Payment. If permitted by the Plan Sponsor, a
Participant, in connection with his or her commencement of participation in the
Plan, may elect the form (method) of payment for the applicable Permissible
Payment event. Upon the occurrence of a Permissible Payment event, the
Account(s) shall be calculated as of the Valuation Date of said event. If a
Participant has failed to select a payment form, his or her Account(s) shall be
paid in a lump sum. Installment payments (if applicable) made after the first
payment shall be paid on each applicable anniversary of the first payment date
until all required installments have been paid. The amount of each payment shall
be determined by dividing the value of the Account(s) immediately prior to such
payment by the number of payments remaining to be paid. Any unpaid Account
Balance shall continue to be deemed to be invested pursuant to Article 5, in
which case any deemed income, gains, losses, or expenses shall be reflected in
the actual payments. The final installment payment shall be equal to the balance
of the Account(s), calculated as of the applicable anniversary.
 
(e)             Lump Sum Payment of Minimum Account Balances. Notwithstanding
anything else contained herein to the contrary, if a Participant or Beneficiary
is to receive a Permissible Payment in the form of installments, and if the
Account balances for a Participant at the due date of the first installment is
Fifty Thousand Dollars ($50,000.00) or less, payment of the Account(s) shall be
made instead in a lump sum, and no installment payments shall be available.
 
7.10      No Accelerations. Notwithstanding anything in this Plan to the
contrary, neither the Plan Sponsor, the Employer nor a Participant may
accelerate the time of any payment or amount scheduled to be paid under this
Plan, except as otherwise permitted by Applicable Guidance.  The Plan Sponsor
shall deny any change made to an election if the Plan Sponsor determines that
the change violates the requirements of Applicable Guidance.  The Plan Sponsor
may, however, in its sole discretion and without Participant discretion or
election, elect to accelerate the time or schedule of payment of certain
distributions under this Plan in any or all of the circumstances described in
Treasury Regulation §§ 1.409A-3(j)(4)(ii) through (xiv), including but not
limited to:
 
(a)             Domestic Relations Order. Direct payment of a Participant’s
vested Account Balance may be made to an individual other than a Participant as
necessary to fulfill a domestic relations order, as defined in Section
414(p)(1)(B) of the Code.
 
(b)             De Minimis and Specified Amounts. The time of payment to a
Participant may be accelerated, provided that: (i) the payment accompanies the
termination in the entirety of the Participant’s interest in this Plan and all
similar plans; (ii) the payment is made on or before the later of: (A) December
31 of the calendar year in which occurs the Participant’s Separation From
Service, and (B) the date which is 2 ½ months after the Participant’s Separation
From Service; and (iii) the payment is not greater than the applicable dollar
amount in effect under Section 402(g)(1)(B) of the Code.

 
16

--------------------------------------------------------------------------------

 
 
(c)         Payment of Employment Taxes. The time of a payment to pay the
Federal Insurance Contributions Act (FICA) tax imposed on Compensation deferred
by a Participant under this Plan (the “FICA amount”) may be accelerated.
Additionally, the acceleration of the time a payment to pay the income tax on
wages imposed as a result of the payment of the FICA amount, and to pay the
additional income tax on wages attributable to the pyramiding of wages and taxes
also is permissible.  However, the total payment under this acceleration
provision may not exceed the aggregate of the FICA amount plus the income tax
required to be withheld with respect to such FICA amount.
 
(d)         Payment upon Income Inclusion under Section 409A.  The time of a
payment to a Participant may be accelerated at any time this Plan fails to meet
the requirements of Section 409A and related Treasury Regulations.  However,
such payment may not exceed the amount required to be included in income as a
result of the failure to comply with the requirements of Section 409A and
Applicable Guidance.
 
 7.11      Unsecured General Creditor Status of Participant.
 
(a)             Every payment to a Participant or Beneficiary hereunder shall be
made from assets which shall continue, for all purposes, to be part of the
general, unrestricted assets of the Employer and no person shall have any
interest in any such asset by virtue of any provision of this Plan. The
Employer’s obligation hereunder shall be an unfunded and unsecured promise to
pay money in the future.  To the extent that any person acquires a right to
receive payments from the Employer under the provisions hereof, such right shall
be no greater than the right of any unsecured general creditor of the Employer
and no such person shall have or acquire any legal or equitable right, interest
or claim in or to any property or assets of the Employer.
 
(b)             In the event that the Employer purchases an insurance policy or
policies insuring the life of a Participant, to allow the Employer to recover or
meet the cost of providing benefits, in whole or in part, hereunder, no
Participant or Beneficiary shall have any rights whatsoever in said policy or
the proceeds therefrom, but all of such policies and the proceeds therefrom
shall be subject to the claims of the creditors of the Employer. The Employer,
or the Trustee of the Trust, shall be the owner and beneficiary of any such
insurance policy and shall possess and may exercise all incidents of ownership
therein.
 
(c)             If the Employer chooses to obtain insurance on the life of a
Participant in connection with its obligations under this Plan, the Participant
hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.
 
7.12      Facility of Payment.  If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Plan Administrator may make
such distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee or as a court of competent jurisdiction should otherwise
direct. Any such distribution shall fully discharge the Plan Sponsor and the
Plan Administrator from further liability on account thereof.

 
17

--------------------------------------------------------------------------------

 
 
7.13       Delay in Payment by Employer.   In the case of payments by the
Employer to a Participant or Beneficiary, the deduction for which would be
limited or eliminated by the application of Section 162(m) of the Code, payments
that would otherwise violate securities laws, or payments that would violate
loan covenants or other contractual terms to which the Employer is a party, and
where such a violation would result in material harm to the Employer, said
payments may be delayed.  In the case of deduction limitations imposed by
Section 162(m) of the Code, payment will be deferred either to any date in the
first calendar year in which the Employer reasonably anticipates that a payment
of such amount would not result in a limitation under Section 162(m) or in the
year in which the Participant experiences Separation From Service.  Payments
delayed for other permissible reasons must be made in the first calendar year in
which the Employer reasonably anticipates that the payment would not violate the
applicable loan covenants or other terms, the violation would not result in
material harm to the Employer, and the payment would not result in a violation
of Federal securities laws or other applicable laws.
 
7.14       Treatment of Payment as Made on Designated Payment Date.  Each
payment under this Plan is deemed made on the required payment date even if the
payment is made after such date, provided the payment is made by the later of:
(i) in case the Plan Administrator cannot calculate the payment amount on
account of administrative impracticality which is beyond the Participant's
control (or the control of the Participant's estate), in the first calendar year
in which payment is practicable; and (ii) in case the Employer does not have
sufficient funds to make the payment without jeopardizing the Employer’s
solvency, in the first calendar year in which the Employer’s funds are
sufficient to make the payment without jeopardizing the Employer’s solvency.
 
ARTICLE 8
Beneficiary Designation
 
8.1         Designation of Beneficiaries.
 
(a)             Each Participant may designate any person or persons (who may be
named contingently or successively) to receive any benefits payable under this
Plan upon the Participant’s death, and the designation may be changed from time
to time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in the form
prescribed by the Plan Administrator, and shall be effective only when filed in
writing with the Plan Administrator during the Participant’s lifetime.
 
(b)             In the absence of a valid Beneficiary designation, or if, at the
time any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the benefit payment shall be made to the
Participant’s spouse, if then living, and if the spouse is not then living to
the Participant’s then living descendants, if any, per stripes, and if there are
no living descendants, to the Participant’s estate. In determining the existence
or identity of anyone entitled to a benefit payment, the Plan Administrator may
rely conclusively upon information supplied by the Participant’s personal
representative, executor or administrator.
 
(c)             If a question arises as to the existence or identity of anyone
entitled to receive a death benefit payment under this Plan, or if a dispute
arises with respect to any death benefit payment under this Plan, the payment
may be made to the Participant’s estate without liability for any tax or other
consequences and the Plan Administrator and the Employer may take any other
action which they deem to be appropriate.

 
18

--------------------------------------------------------------------------------

 
 
8.2         Information to be Furnished by Participants and Beneficiaries;
Inability to Locate Participants or Beneficiaries. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Plan Administrator’s records shall be binding on
the Participant or Beneficiary for all purposes of this Plan. Neither the Plan
Administrator nor the Employer shall be obligated to search for any Participant
or Beneficiary beyond the sending of a letter to the last known address in
accordance with the provisions of Paragraph 13.6 below.
 
ARTICLE 9
Termination
 
9.1         Plan Termination.  The Plan Sponsor  reserves the right to terminate
this Plan in  accordance with one of the following, subject to the restrictions
imposed by Section 409A and Applicable Guidance:
 
(a)             Corporate Dissolution or Bankruptcy.  This Plan may be
terminated within twelve (12) months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), and distributions may then be made to
Participants provided that the amounts deferred under this Plan are included in
the Participants’ gross income in the latest of:
 
(i)           the calendar year in which the Plan termination occurs;
 
(ii)           the calendar year in which the amount is no longer  subject to a
substantial risk of forfeiture; or
 
(iii)           the first calendar year in which the payment
is  administratively practicable.
 
(b)             Change of Control.  This Plan may be terminated within the
thirty (30) days preceding or the twelve (12) months following a Change of
Control.  This Plan will then be treated as terminated only if all substantially
similar arrangements sponsored by the Employer or any of its Affiliates are
terminated so that all participants in all similar arrangements are required to
receive all amounts of Compensation deferred under the terminated arrangements
within twelve (12) months of the date of termination of the arrangements.
 
(c)              Discretionary Termination.  The Plan Sponsor may also terminate
this  Plan and make distributions provided that:
 
(i)           All plans sponsored by the Plan Sponsor or its Affiliates that
would be  aggregated with any terminated arrangements under Treasury Regulations
1.409A-1(c) if the same Participants participated in both arrangements are
terminated;
 
(ii)           No payments other than payments that would be payable under the
terms of this Plan if the termination had not occurred are made within twelve
(12) months of this Plan’s termination date;
 
(iii)           All payments are made within twenty-four (24) months of this
Plan’s termination date; and

 
19

--------------------------------------------------------------------------------

 
 
(iv)           Neither the Plan Sponsor nor any of its Affiliates adopts a new
plan that would be aggregated with any terminated plan if the same Participant
participated in both arrangements, at any time within three years following the
date of termination of this Plan.
 
9.2         Plan Suspension.  Each Employer reserves the right to suspend the
operation of this Plan, but only for itself, for a fixed or indeterminate period
of time.
 
ARTICLE 10
Administration
 
10.1       Plan Administrator Duties.  The Plan Administrator shall be
responsible for the management, operation and administration of the Plan. The
Plan Administrator shall act at meetings by affirmative vote of a majority of
its members. Any action permitted to be taken at a meeting may be taken without
a meeting if, prior to such action, a unanimous written consent to the action is
signed by all members and such written consent is filed with the minutes of the
proceedings of the Plan Administrator, provided, however, that no member may
vote or act upon any matter which relates solely to himself or herself as a
Participant. The Chair or any other member or members of the Plan Administrator
designated by the Chair may execute any certificate or other written direction
on behalf of the Plan Administrator. When making a determination or calculation,
the Plan Administrator shall be entitled to rely on information furnished by a
Participant or the Employer. No provision of this Plan shall be construed as
imposing on the Plan Administrator any fiduciary duty under ERISA or other law,
or any duty similar to any fiduciary duty under ERISA or other law.
 
10.2       Plan Administrator Authority.  The Plan Administrator shall enforce
this Plan in accordance with its terms, shall be charged with the general
administration of this Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:
 
(a)              to select the Deemed Investment Options available from time to
time;
 
(b)              to construe and interpret the terms and provisions of this
Plan;
 
(c)              to compute and certify the amount and kind of benefits payable
to Participants and their Beneficiaries; to determine the time and manner in
which such benefits are paid; and to determine the amount of any withholding
taxes to be deducted;
 
(d)              to maintain all records that may be necessary for the
administration of this Plan;
 
(e)              to provide for the disclosure of all information and the filing
or provision of all reports and statements to Participants, Beneficiaries and
governmental agencies as shall be required by law;
 
(f)               to make and publish such rules for the regulation of this Plan
and procedures for the administration of this Plan as are not inconsistent with
the terms hereof;
 
(g)              to administer this Plan’s claims procedures;
 
(h)              to approve election forms and procedures for use under this
Plan; and

 
20

--------------------------------------------------------------------------------

 
 
(i)           to appoint a Plan record keeper or any other agent, and to
delegate to them such powers and duties in connection with the administration of
this Plan as the Plan Administrator may from time to time prescribe.
 
10.3       Binding Effect of Decision. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Plan.
 
10.4       Compensation and Expenses. The Plan Administrator shall serve without
compensation for services rendered hereunder. The Plan Administrator is
authorized at the expense of the Employer to employ such legal counsel and/or
Plan record keeper as it may deem advisable to assist in the performance of its
duties hereunder. Expense and fees in connection with the administration of this
Plan shall be paid by the Plan Sponsor.
 
10.5       Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the Compensation of its employees who
are Participants, the date and circumstances of the Disability, death, or
Separation From Service of its employees who are Participants, and such other
pertinent information as the Plan Administrator may reasonably require.
 
10.6       Periodic Statements. Under procedures established by the Plan
Administrator, a Participant shall be provided a statement of account on an
annual basis (or more frequently as the Plan Administrator shall determine) with
respect to such Participant’s Accounts.
 
ARTICLE 11
Claims Procedures
 
11.1       Claims Procedure. This Article is based on final regulations issued
by the Department of Labor and published in the Federal Register on November 21,
2000 and codified in Section 2560.503-1 of the Department of Labor Regulations.
If any provision of this Article conflicts with the requirements of those
regulations, as the same may be modified from time to time, the requirements of
those regulations will prevail.
 
(a)             Claim. A Participant or Beneficiary (hereinafter referred to as
a “Claimant”) who believes he or she is entitled to any Plan benefit under this
Plan may file a claim with his or her Employer. The Employer shall review the
claim itself or appoint an individual or entity to review the claim.
 
(b)             Claim Decision. The Claimant shall be notified within ninety
(90) days after the claim is filed whether the claim is allowed or denied,
unless the Claimant receives written notice from his or her Employer or
appointee of the Employer prior to the end of the ninety (90) day period stating
that special circumstances require an extension of the time for decision. Such
extension is not to extend beyond the day which is one hundred eighty (180) days
after the day the claim is filed. If the Employer denies the claim, it must
provide to the Claimant, in writing or by electronic communication:
 
(i)           the specific reasons for such denial;
 
(ii)          specific reference to pertinent provisions of this Plan on which
such denial is based;

 
21

--------------------------------------------------------------------------------

 
 
(iii)         a description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation why such
material or such information is necessary; and
 
(iv)         a description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
appeal of the denial of the benefits claim.
 
(c)             Review Procedures.  A request for review of a denied claim must
be made in writing to the Employer within sixty (60) days after receiving notice
of denial. The decision upon review will be made within sixty (60) days after
the Employer’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.  The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Employer. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the benefit determination.  Upon completion of its review of an adverse initial
claim determination, the Employer will give the Claimant, in writing or by
electronic notification, a notice containing:
 
(i)          its decision;
 
(ii)         the specific reasons for the decision;
 
(iii)        the relevant Plan provisions on which its decision is based;
 
(iv)        a statement that the Claimant is entitled to receive, upon request
and without charge, reasonable access to, and copies of, all documents, records
and other information in the Plan’s files which is relevant to the Claimant’s
claim for benefit;
 
(v)         a statement describing the Claimant’s right to bring an action for
judicial review under Section 502(a) of ERISA; and
 
(vi)        if an internal rule, guideline, protocol, or other similar criterion
was relied upon in making the adverse determination on review, a statement that
a copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.
 
(d)             Calculation of Time Periods. For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with this Plan’s procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 
22

--------------------------------------------------------------------------------

 
 
(e)             Failure of Plan to Follow Procedures. If the Employer fails to
follow the claims procedure required by this Article, a Claimant shall be deemed
to have exhausted the administrative remedies available under this Plan and
shall be entitled to pursue any available remedy under Section 502(a) of ERISA
on the basis that this Plan has failed to provide a reasonable claims procedure
that would yield a decision on the merits of the claim.
 
(f)              Failure of Claimant to Follow Procedures. A Claimant’s
compliance with the foregoing provisions of this Article is a mandatory
prerequisite to the Claimant’s right to commence any legal action with respect
to any claim for benefits under the Plan.
 
11.2       Arbitration of Claims. All claims or controversies arising out of or
in connection with this Plan shall, subject to the initial review provided for
in the foregoing provisions of this Article, be resolved through arbitration as
provided in this Paragraph 11.2.  Except as otherwise agreed mutually by the
parties, any arbitration shall be administered under and by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the JAMS
procedure then in effect. The arbitration shall be held in the JAMS office
nearest to where the Claimant is or was last employed by the Employer or at a
mutually agreeable location. The prevailing party in the arbitration shall have
the right to recover its reasonable attorney’s fees, disbursements and costs of
the arbitration (including enforcement of the arbitration decision), subject to
any contrary determination by the arbitrator.
 
ARTICLE 12
The Trust
 
12.1       Establishment of Trust.  Each Employer may establish for itself a
grantor trust, of which the Employer is the grantor, within the meaning of
subpart E, part I, subchapter J, subtitle A of the Code, to pay benefits under
this Plan (the “Trust”). If the Employer establishes the Trust, all benefits
payable under this Plan to a Participant shall be paid directly by the Employer
from the Trust. To the extent such benefits are not paid from the Trust, the
benefits shall be paid from the general assets of the Employer.  The Trust, if
any, shall be an irrevocable grantor trust which conforms to the terms of the
model trust as described in IRS Revenue Procedure 92-64, I.R.B. 1992-33, as same
may be amended or modified from time to time.  If the Employer establishes a
Trust, the assets of the Trust will be subject to the claims of the Employer’s
creditors in the event of its insolvency as set forth in applicable Revenue
Procedures. Except as may otherwise be provided under the Trust, the Employer
shall not be obligated to set aside, earmark or escrow any funds or other assets
to satisfy its obligations under this Plan, and the Participant and/or his or
her designated Beneficiaries shall not have any property interest in any
specific assets of the Employer other than the unsecured right to receive
payments from the Employer, as provided in this Plan.
 
12.2       Interrelationship of the Plan and the Trust.  The provisions of this
Plan shall govern the rights of a Participant to receive distributions pursuant
to this Plan.  The provisions of the Trust (if established) shall govern the
rights of the Participant and the creditors of the Employer to the assets
transferred to the Trust.  The Employer and each Participant shall at all times
remain liable to carry out its obligations under this Plan.  The Employer’s
obligations under this Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust.
 
12.3       Contribution to the Trust.  Amounts may be contributed by the
Employer to the Trust at the sole discretion of the Employer.

 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 13
Miscellaneous
 
13.1       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein. To the extent any
provision of this Plan is determined by the Plan Administrator (acting in good
faith), the Internal Revenue Service, the United States Department of the
Treasury or a court of competent jurisdiction to fail to comply with Section
409A of the Code or Applicable Guidance with respect to any Participant or
Participants, such provision shall have no force or effect with respect to such
Participant or Participants.
 
13.2       Nonassignability. Neither any Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part hereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment (except to the extent
the Employer may be required to garnish amounts from payments due under this
Plan pursuant to applicable law) or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber transfer,
hypothecate, alienate or convey in advance of actual receipt, the amount, if
any, payable hereunder, or any part thereof, the Plan Administrator, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Plan Administrator shall direct.
 
13.3       Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Employer
and the Participant. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Employer as an employee or
otherwise or to interfere with the right of the Employer to discipline or
discharge the Participant at any time.
 
13.4       Unclaimed Benefits.  In the case of a benefit payable on behalf of a
Participant, if the Plan Administrator is unable to locate the Participant or
Beneficiary to whom such benefit is payable, such Plan benefit may be forfeited
to the Employer upon the Plan Administrator’s determination. Notwithstanding the
foregoing, if, subsequent to any such forfeiture, the Participant or Beneficiary
to whom such Plan benefit is payable makes a valid claim for such Plan benefit,
such forfeited Plan benefit shall be paid by the Employer to the Participant or
beneficiary, without interest from the date it would have otherwise been paid.
 
13.5       Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware, without regard to its conflicts of laws principles.

 
24

--------------------------------------------------------------------------------

 

13.6       Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Plan shall be in writing and shall be signed
by the party giving or making the same. If such notice, consent or demand is (i)
delivered personally, the date of such delivery shall be deemed the date of
notice, consent or demand, (ii) mailed, either it shall be sent by United States
certified mail, postage prepaid, addressed to the addressee’s last known address
as shown on the records of the Employer, in which case the date which is five
days after such mailing shall be deemed the date of notice, consent or demand,
and (iii) sent by recognized overnight courier, the date which is the second
business day after such sending shall be deemed the date of notice, consent or
demand.  Any person may change the address to which notice, consent or demand is
to be sent by giving notice of the change of address in the manner aforesaid.
 
13.7       Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under this Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Employer. This Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided herein.
 
13.8       Compliance.  A Participant shall have no right to receive payment
with respect to the Participant’s Account balance until all legal and
contractual obligations of the Plan Sponsor relating to establishment of the
Plan and the making of such payments shall have been complied with in full.
 
13.9       Amendment.  The Plan Sponsor reserves the right to amend this Plan at
any time to comply with Code Section §409A, Treasury Regulations §1.409A and
other Applicable Guidance or for any other purpose, provided that such amendment
will not cause the Plan to violate the provisions of Code Section 409A.  Except
as this Plan and Applicable Guidance otherwise may require, the Plan Sponsor may
make any such amendments effective immediately.  Except to the extent necessary
to bring this Plan into compliance with Section 409A: (i) no amendment or
modification shall be effective to decrease the value or vested percentage of a
Participant’s Account(s) in existence at the time an amendment or modification
is made, and (ii) no amendment or modification shall materially and adversely
affect the Participant’s rights to be credited with additional amounts on such
Account(s), or otherwise materially and adversely affect the Participant’s
rights with respect to such Account(s).  A change in the Deemed Investment
Options offered under this Plan shall not constitute an amendment or
modification that is materially adverse to the Participant’s rights with respect
to the Participant’s Account(s) for purposes of the preceding sentence.
 
13.10     Drew 2002 Plan.  Subject to the provisions of Paragraph 13.11 below,
this Plan shall be subject to the Drew 2002 Plan to the extent that the Drew
2002 Plan supplements but does not contradict, the Provisions of this Plan.
 
13.11     Compliance with Code Section 409A and Fair
Construction.  Notwithstanding anything in this Plan to the contrary, the
Employer, Participants, Beneficiaries and the Plan Administrator intend that all
provisions of this Plan, in form and in operation, including but not limited
to,  the definitions of terms, elections to defer, and distributions, shall be
made in accordance with and shall comply with Code Section 409A, the regulations
thereunder and all other present and future Applicable Guidance.  The Plan
Sponsor will amend the terms of this Plan retroactively if necessary, to the
extent required to comply with Code Section 409A and any Applicable
Guidance.  No provision of this Plan shall be followed to the extent that
following such provision would result in a violation of Code Section 409A or the
Applicable Guidance, and no election made by a Participant hereunder, and no
change made by a Participant to a previous election, shall be accepted by the
Plan Administrator if it determines that acceptance of such election or change
could violate any of the requirements of Code Section 409A or the Applicable
Guidance.  This Plan and any accompanying forms shall be interpreted in a manner
which is consistent with Code Section 409A, the regulations thereunder and other
Applicable Guidance.  However, as required under Treasury Regulation
§ 1.409A-1(c)(1), the “interpretation” of the Plan does not permit the deletion
of material terms which are expressly contrary to Code Section 409A and the
regulations thereunder and also does not permit the addition of missing terms
necessary to comply therewith.  Such deletions or additions may be accomplished
only by means of a Plan amendment under Paragraph 13.9.  The Plan Administrator,
to minimize or avoid any sanction or damages to a Participant or Beneficiary, to
itself, to the Employer or to any other person resulting from a violation of
Code Section 409A under the Plan, may undertake correction of any violation or
participate in any available correction program, as described in Notice 2008-113
or other Applicable Guidance.

 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Plan Sponsor has signed this Amended and Restated Plan
document as of December 1, 2008.
 
ATTEST/WITNESS
 
Drew Industries Incorporated
     
Christopher L Smith
 
By:
  Joseph S. Giordano III
(Signature)
 
(Signature)
           
(Print Name)
 
(Print Name)
               
(Title)


 
26

--------------------------------------------------------------------------------

 